Case 1:20-cv-00452-WJM-SKC Document 92 Filed 12/29/20 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Magistrate Judge S. Kato Crews

  Civil Action: 20-cv-00452-WJM-SKC                    Date: December 29, 2020
  Courtroom Deputy: Amanda Montoya                     FTR – Reporter Deck-Courtroom C-201*

   Parties:                                                   Counsel:

   TIFFANY GRAYS,                                             Nicholas Lutz (limited appearance)
                                                              Pro se

        Plaintiff,

   v.

   NAVIENT SOLUTIONS, LLC,                                    Jordan O’Donnell
   EQUIFAX,                                                   No appearance

        Defendant.


                                    COURTROOM MINUTES

  HEARING: TELEPHONE DISCOVERY HEARING
  Court in session: 11:03 a.m.
  Court calls case. Appearances of counsel.

  This hearing is before the Court to discuss discovery disputes.

  Issue 1) Navient’s response to Plaintiff’s request for production 6: During this litigation, Ms.
  Grays is not permitted to directly contact Navient, or individuals who work at Navient, without
  permission from Mr. O’Donnell. The Court takes this issue UNDER ADVISEMENT.

  Issue 2) Navient’s response to Plaintiff’s interrogatory 14: The Court sustains Navient’s
  objections in part. The Court will allow a narrowly tailored request in which Ms. Grays
  identifies the particular emails, letters, or recordings that she wants the identity of. Defendant
  shall provide the names and indicate if they are a current or former employee of Navient. Ms.
  Grays should then determine is she wants to depose or independently contact those individuals
  and confer with Mr. O’Donnell. Ms. Grays shall provide her list to Mr. O’Donnell by December
  30, 2020. Mr. O’Donnell shall provide the list of names by January 13, 2021.

  Hearing Concluded.            Court in recess: 11:51 a.m.           Total time in court: 00:48

  *To order transcripts of hearings, please contact either Patterson Transcription Company at (303)
  755-4536 or AB Litigation Services at (303) 629-8534.
